Exhibit 10.4

 

SUPPORT AGREEMENT

 

This SUPPORT AGREEMENT (“Agreement”) is entered into as of January 11, 2017, by
and between Global Partner Sponsor I LLC, a Delaware limited liability company
(the “Sponsor”), Global Partner Acquisition Corp., a Delaware corporation
(“Parent”), and Sequel Youth and Family Services, LLC, a Delaware limited
liability company (the “Company”).

 

RECITALS

 

WHEREAS, the Sponsor is a holder of record and the “beneficial owner” (within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of Parent Common Stock;

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Sponsor and the Company have entered into an Agreement and Plan of Merger (the
“Merger Agreement”), dated as of January 11, 2017, by and among Parent, Sponsor,
Sequel Acquisition, LLC, a Delaware limited liability company and a wholly owned
subsidiary of Parent (“Sub”), the Company, and the Key Equityholders named
therein, pursuant to which, among other things, Sub will merge with and into the
Company, with the Company as the surviving entity (the “Merger”);

 

WHEREAS, in connection with the Merger, among other things, each outstanding
unit of Legacy Equity will be cancelled and converted into the right to receive
the consideration set forth in the Merger Agreement; and

 

WHEREAS, Sponsor is entering into this Agreement in order to induce the Company
and Parent to enter into the Merger Agreement and to induce the Company and
Parent to cause the Mergers to be consummated.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

Article I
Certain Definitions

 

1.1.       For purposes of this Agreement:

 

(a)       “Expiration Date” shall mean the earliest of: (i) the date on which
the Merger Agreement is validly terminated in accordance with its terms,
(ii) June 15, 2017, (iii) the execution, without Sponsor’s prior written
consent, of any amendment to or modification of, or any waiver of any right of
Sponsor and/or Parent under, the Merger Agreement that (A) changes the Merger
Consideration, (B) increases any liability on Sponsor and/or Parent thereunder
or (C) otherwise is materially adverse to Sponsor and/or Parent, and (iv) the
Effective Time.

 

(b)       Sponsor shall be deemed to “Own” or to have acquired “Ownership” of a
security if Sponsor: (i) is the record owner of such security; or (ii) is the
“beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act) of
such security.

 





 

 

Article II
Voting of Shares

 

2.1.       Required Approval. Sponsor hereby agrees to execute and deliver, or
cause to be executed and delivered, to the Company, promptly following the
execution and delivery of this Agreement, an action by written consent of
Sponsor approving (a) the adoption of the Merger Agreement, (b) the Required
Approval Matters and other matters put for approval by the shareholders of
Parent in connection with the adoption of the Merger Agreement and (c) the other
transactions contemplated by the Merger Agreement, in each case, with respect to
all of the shares of Parent Common Stock outstanding on the record date therefor
owned by Sponsor. Sponsor shall not revoke or rescind such consent in any
respect prior to the Expiration Date. Prior to the Expiration Date, Sponsor
further agrees that at any meeting of the securityholders of Parent, however
called, and any adjournment or postponement thereof or in any other
circumstances upon which a vote or other approval with respect to the Merger and
the Merger Agreement is sought, Sponsor shall vote (or cause to be voted) all of
the shares of Parent Common Stock outstanding on the record date therefor Owned
by Sponsor and otherwise exercise all voting and other rights of Sponsor with
respect to such shares of Parent Common Stock in favor of adopting the Merger
Agreement and approving (a) the adoption of the Merger Agreement, (b) the
Required Approval Matters and other matters put for approval by the shareholders
of Parent in connection with the adoption of the Merger Agreement and (c) the
other transactions contemplated by the Merger Agreement.

 

2.2.       Other Voting Agreements. Prior to the Expiration Date, Sponsor shall
not enter into any agreement or understanding with any Person to vote or give
instructions in any manner that would violate Section 2.1 herein.

 

2.3.       Additional Purchases. Sponsor agrees that in the event that (a) any
shares of Parent Common Stock or other equity securities of Parent are issued to
Sponsor after the date of this Agreement pursuant to any stock dividend, stock
split, recapitalization, reclassification, combination or exchange of shares of
Parent Common Stock of, on, or affecting the Parent Common Stock Owned by
Sponsor or otherwise, (b) Sponsor purchases or otherwise acquires beneficial
ownership of any shares of Parent Common Stock or other equity securities of
Parent after the date of this Agreement, or (c) Sponsor acquires the right to
vote or share in the voting of any shares of Parent Common Stock or other equity
securities of Parent after the date of this Agreement (such Parent Common Stock
or other equity securities of Parent, collectively, the “New Shares”), then
Sponsor agrees to vote (or cause to be voted) such New Shares (to the extent
applicable) in the same manner as the Parent Common Stock Owned by Sponsor.
Sponsor also agrees that any New Shares acquired or purchased by Sponsor shall
be subject to the terms of this Agreement to the same extent as if they
constituted the Parent Common Stock Owned by Sponsor.

 

2.4.       Interim Covenants. Subject to the provisions set forth in that
certain Insider Letter, filed with the SEC on Form S-1/A on July 13, 2015,
during the period commencing on the date hereof and ending on the date of
termination or Closing of the Merger Agreement, Sponsor shall not (a) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, file (or participate in the filing of) a registration statement with
the SEC or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act, with respect to any Parent Common Stock Owned by Sponsor,
(b) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of any shares of
Parent Common Stock Owned by Sponsor, or (c) publicly announce any intention to
effect any transaction specified in clause (a) or (b). Sponsor acknowledges and
agrees that, prior to the effective date of any release or waiver of the
restrictions set forth in this Section 2.4, the Company shall announce the
impending release or waiver by press release through a major news service at
least two business days before the effective date of the release or waiver. Any
release or waiver granted shall only be effective two business days after the
publication date of such press release. The provisions of this Section 2.4 will
not apply if the transferee has agreed in writing to be bound by the same terms
described in this Agreement to the extent and for the duration that such terms
remain in effect at the time of the transfer.

 



-2-

 

  

Article III
Representations and Warranties of Sponsor

 

3.1.       Representations and Warranties of Sponsor. Sponsor hereby represents
and warrants to the Company as follows:

 

(a)       Sponsor is a limited liability company duly formed, validly existing
and in good standing under the Laws of the State of Delaware.

 

(b)       Sponsor has the requisite legal right, power and authority to enter
into this Agreement and to perform the obligations of Sponsor hereunder without
the need for the consent of any other person (other than such consents as have
heretofore been obtained).

 

(c)       No action, suit, proceeding or investigation is pending or, to the
knowledge of Sponsor, threatened, against Sponsor with respect to its execution
and delivery of this Agreement.

 

(d)       The execution, delivery and performance by Sponsor of this Agreement
have been duly authorized, and this Agreement constitutes the valid and binding
obligation of Sponsor, enforceable against Sponsor in accordance with the terms
hereof.

 

(e)       Sponsor is the record and beneficial owner of each of the shares of
Parent Common Stock set forth on Schedule A attached hereto and has full power,
right and authority to vote such shares of Parent Common Stock.

 

(f)       No Conflicts or Consents.

 

(i)       As of the date of this Support Agreement, the execution and delivery
of this Support Agreement by Sponsor does not, and the performance of this
Support Agreement by Sponsor will not: (A) conflict with or violate any Law or
order applicable to Sponsor or by which Sponsor or any of Sponsor’s properties
is or may be bound or affected; or (B) result in or constitute (with or without
notice or lapse of time) any breach of or default under, or give to any other
Person (with or without notice or lapse of time) any right of termination,
amendment, acceleration or cancellation of, or result (with or without notice or
lapse of time) in the creation of any Lien on any of the securities of the
Parent Owned by Sponsor pursuant to any Contract to which Sponsor is a party or
by which Sponsor or any of Sponsor’s affiliates or properties is or may be bound
or affected, except in each case (A) and (B) as would not reasonably be expected
to materially impair the ability of Sponsor to perform its obligations under
this Support Agreement.

 



-3-

 

 

(ii)       As of the date of this Support Agreement, the execution and delivery
of this Support Agreement by Sponsor does not, and the performance of this
Support Agreement by Sponsor will not, require any Consent of any Person beyond
Sponsor, except as would not reasonably be expected to materially impair the
ability of Sponsor to perform its obligations under this Support Agreement.

 

Article IV
Miscellaneous

 

4.1.       Amendment. This Agreement may be amended by the parties hereto at any
time by execution of an instrument in writing signed on behalf of the party
against whom enforcement is sought.

 

4.2.       Survival of Representations and Warranties. The representations,
warranties, covenants and agreements set forth in this Agreement shall survive
the closing hereof. Nothing set forth herein shall in any manner limit the
representations, warranties, covenants and agreements of the parties to the
Merger Agreement.

 

4.3.       Entire Agreement; Assignment. This Agreement: (a) constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings both written and oral, among
the parties with respect to the subject matter hereof, (b) is not intended to
confer upon any other person any rights or remedies hereunder, and (c) shall not
be assigned by operation of Law or otherwise without the consent of Sponsor and
the Company.

 

4.4.       Severability. In the event that any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 



-4-

 

 

4.5.       Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
messenger or overnight or same-day courier service of national reputation
(including U.S. Postal Service overnight delivery), or sent via facsimile (with
acknowledgment of complete transmission) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

if to Sponsor:

 

Global Partner Sponsor I LLC
One Rockefeller Plaza, 11th Floor
New York, NY 10020
Attention: Paul J. Zepf
E-mail: pzepf@globalpartnerac.com





if to Parent:

 

Global Partner Acquisition Corp.
One Rockefeller Plaza, 11th Floor
New York, NY 10020
Attention: Paul J. Zepf
E-mail: pzepf@globalpartnerac.com

 

with a copy (which shall not constitute notice) to:

 

Pepper Hamilton LLP

400 Berwyn Park

899 Cassatt Road

Berwyn, Pennsylvania 19312-1183

Attention: Christopher Miller, Esq.

Email: millerc@pepperlaw.com

Facsimile No.: (610) 640-7837

 


if to the Company, to:

 

John F. Ripley

35481 Troon Court

Round Hill, VA 20141
Facsimile No.: 540-338-5183

with a copy (which shall not constitute notice) to:

BrownWinick

Suite 2000, Ruan Center

666 Grand Avenue

Des Moines, IA 50309
Attention: William C. Brown
Facsimile No.: (515) 323-8512

 

All such notices and communications shall be deemed to have been delivered and
received (a) on the date personally delivered, (b) one (1) Business Day after
being sent by a reputable overnight delivery service, (c) five (5) Business Days
after being sent, if sent by registered or certified mail, and (d) on the date
delivered by facsimile or email with receipt of transmission confirmed during
business hours on a Business Day (or one (1) Business Day after the date of
delivery if delivered after business hours).

 



-5-

 

 

4.6.       Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary, this Agreement is being executed and delivered by Sponsor solely in
its capacity as a securityholder of Parent and, without limitation of the
foregoing, nothing herein shall be construed to limit or affect any action taken
by Sponsor (or any Affiliate or representative thereof) in such Person’s
capacity as a director of the Company or in any capacity other than a
securityholder of the Company.

 

4.7.       Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware, regardless of
the Laws that might otherwise govern under applicable principles of conflicts of
Laws thereof. Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of any court within the State of Delaware in connection
with any matter based upon or arising out of this Agreement or the matters
contemplated herein, agrees that process may be served upon them in any manner
authorized by the Laws of the State of Delaware for such persons and waives and
covenants not to assert or plead any objection which they might otherwise have
to such jurisdiction, venue and such process.

 

4.8.       Rules of Construction; Interpretation. The parties hereto agree that
they have been represented by counsel during the negotiation and execution of
this Agreement and, therefore, waive the application of any Law, regulation,
holding or rule of construction providing that ambiguities in an agreement or
other document will be construed against the party drafting such agreement or
document. The parties hereto intend that each representation, warranty and
covenant contained herein shall have independent significance. If any party has
breached any representation, warranty or covenant contained herein in any
respect, the fact that there exists another representation, warranty or covenant
relating to the same subject matter (regardless of the relative levels of
specificity) that the party has not breached shall not detract from or mitigate
the fact that the party is in breach of the first representation, warranty or
covenant. The words “include,” “includes” and “including” when used herein shall
be deemed in each case to be followed by the words “without limitation.” The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

 

4.9.       Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.

 

4.10.     Successors and Assigns. Subject to Section 4.3, the provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

4.11.     Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other person, any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.

 

4.12.     Further Assurances. Each party shall cooperate and take such action as
may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

 

4.13.     Defined Terms. All defined terms used but not defined in this
Agreement shall have the definition given them in the Merger Agreement.

 

[Remainder of page intentionally left blank.]

 

-6-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Support Agreement the
day and year first written above.

 



  Global Partner Sponsor I LLC         By: /s/ Paul Zepf   Name: Paul Zepf  
Title: Managing Member

 



Signature Page to Support Agreement



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Support Agreement the
day and year first written above.

 



  Global Partner ACQUISITION CORP.         By: /s/ Paul Zepf   Name: Paul Zepf  
Title: Chief Executive Officer

 

Signature Page to Support Agreement





 

 

IN WITNESS WHEREOF, the parties hereto have executed this Support Agreement the
day and year first written above.

 



  SEQUEL YOUTH AND FAMILY SERVICES, LLC         By: /s/ John F. Ripley   Name:
John F. Ripley   Title: Chairman and Manager

 

Signature Page to Support Agreement



 

 

Schedule A

 

Owned Parent Common Stock

 



Shares Held of Record   Additional Securities Beneficially Owned       3,881,250
  0

 

 

 



 

 

 

